Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Ishida et al. (PGPub 2020/0148498) discloses an electric stapler comprising: a clamp part including a first wall portion and a second wall portion (see structure in figs.11-17,19); a penetration part (1006); a clinch part (1001); and a clamp sensing mechanism (1101) which senses clamping of a sheet bundle by the clinch part (1001) (see at least ¶0078); however, Ishida does not expressly disclose or fairly teach [regarding claim 1] “a gripping release detection unit that detects that the paper bundle is released from gripping after the first wall portion moves in the direction of separating from the second wall portion from a state where the paper bundle is released from gripping of the clamp part to an outside”, or [regarding claim 10] “a controller configured to detect that the paper bundle is released from gripping after the first wall portion moves in the direction of separating from the second wall portion from a state where the paper bundle is gripped by the clamp part; and to output a gripping release signal indicated that the paper bundle is released from the gripping of the clamp 
Higuchi et al. (EP 2251147 A2) discloses adjusting the voltage of the motor of the driver unit in accordance with whether the binder is performing binding processing or not (see at least ¶0045-0051), fig.5a,5b), but does not expressly disclose or suggest “a gripping release detection unit that detects that the paper bundle is released from gripping after the first wall portion moves in the direction of separating from the second wall portion from a state where the paper bundle is released from gripping of the clamp part to an outside”, or [regarding claim 10] “a controller configured to detect that the paper bundle is released from gripping after the first wall portion moves in the direction of separating from the second wall portion from a state where the paper bundle is gripped by the clamp part; and to output a gripping release signal indicated that the paper bundle is released from the gripping of the clamp part to an outside after it is detected that the paper bundle is released from the gripping of the clamp part”, as claimed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        1/31/2022